      Case 1:18-cv-02223-GBD-SN Document 104 Filed 01/31/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 JOEL RICH AND MARY RICH,

                  Plaintiffs,

            V.                                           Civil Aetion No. l:18-ev-02223 (GBD)
 FOX NEWS NETWORK, EEC, MAEIA
 ZIMMERMAN, AND ED BUTOWSKY,

                  Defendants.


         DECLARATION OF JOSEPH M. TERRY IN SUPPORT OF THE
      MOTION OF FOX NEWS NETWORK, LLC, AND MALIA ZIMMERMAN
  TO DISMISS THE AMENDED COMPLAINT FOR FAILURE TO STATE A CLAIM

I, Joseph M. Terry, hereby deelare as follows:

       1.        I am a partner at the law firm of Williams & Connolly LLP, counsel of record for

defendant Fox News Network, LLC. I have personal knowledge of the facts set forth in this

declaration, and make this declaration in support of Fox News Network, LLC, and Malia

Zimmerman’s motion to dismiss the amended complaint for failure to state a claim.

       2.        Attached hereto as Exhibit 1 is a true and correct copy of a Fox News online article

dated May 16, 2017, entitled “Seth Rich, slain DNC staffer, had contact with WikiLeaks, say

multiple sources.”

       3.        Attached hereto as Exhibit 2 is a true and correct copy of a Fox News online article

dated May 16, 2017, entitled “Seth Rich, slain DNC staffer, had contact with WikiLeaks, say

multiple sources.”

       4.        Attached hereto as Exhibit 3 is a true and correct copy of a Fox News online article

dated May 16, 2017, entitled “Family of slain DNC staffer Seth Rich blasts detective over report

of WikiLeaks link.”


                                                   1
      Case 1:18-cv-02223-GBD-SN Document 104 Filed 01/31/20 Page 2 of 3



        5.      Attached hereto as Exhibit 4 is a true and correct copy of an exhibit filed by Rod

Wheeler in the related case Wheeler v. Twenty-First Century Fox, Inc., No. 17-05807 (S.D.N.Y.),

Dkt. 60-1.

        6.      Attached hereto as Exhibit 5 is a true and correct copy of the 1999 administrative

complaint brought by the Office of the Governor, State of Hawaii, against Pacific Business News

and obtained from the University of Hawaii Library Archives.

        7.      Attached hereto as Exhibit 6 is a true and correct copy of Plaintiffs’ First Set of

Requests for Production of Documents to Defendant Fox News Network, EEC.

        8.      Attaehed hereto as Exhibit 7 is a true and correct copy of the Contributor

Agreement between Rod Wheeler and Fox News Network, EEC, for the period from January 1,

2017, to and including December 31, 2018.

        I declare under the penalty of perjury and pursuant to 28 U.S.C. § 1746 that the foregoing

is true and correct.
     Case 1:18-cv-02223-GBD-SN Document 104 Filed 01/31/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020,1 electronically filed the foregoing Declaration

of Joseph M. Terry in Support of the Motion of Fox News Network, LLC, and Malia Zimmerman

to Dismiss the Amended Complaint For Failure to State a Claim with the Clerk of the Court using

the CM/ECF system, which will send notification of such filing to all counsel of record in this

matter who are on the CM/ECF system.


                                                                   /s/ Joseph M. Terry
                                                                   Joseph M. Terry
Case 1:18-cv-02223-GBD-SN Document 104-1 Filed 01/31/20 Page 1 of 6




                  EXHIBIT 1
Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple sources | Fox News
                         Case 1:18-cv-02223-GBD-SN Document 104-1 Filed 01/31/20 Page 2 of 6

                                            Politics                                                                                            Search




            Home       Video     Politics     U.S.     Opinion      Business       Entertainment       Tech      Science      Health      Travel         Lifestyle




                 CRIME


                 Seth Rich, slain DNC staffer, had contact with WikiLeaks,

                 say multiple sources


                               By Malia Zimmerman            Published May 16, 2017         Fox News




                 The Democratic National Committee staffer who was gunned down on July 10 on a
                 Washington, D.C., street last July just steps from his home had leaked thousands of
                 internal emails to WikiLeaks, law enforcement sources told Fox News.


https://web.archive.org/...29/http:/www.foxnews.com/politics/2017/05/16/slain-dnc-staffer-had-contact-with-wikileaks-investigator-says.html[5/7/2018 11:16:48 AM]
Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple sources | Fox News
                         Case 1:18-cv-02223-GBD-SN Document 104-1 Filed 01/31/20 Page 3 of 6


                 A federal investigator who reviewed an FBI forensic report detailing the contents of DNC
                 staffer Seth Rich’s computer generated within 96 hours after his murder, said Rich made
                 contact with Wikileaks through Gavin MacFadyen, a now-deceased American
                 investigative reporter, documentary filmmaker, and director of WikiLeaks who was living
                 in London at the time.


                 “I have seen and read the emails between Seth Rich and Wikileaks,” the federal
                 investigator told Fox News, confirming the MacFadyen connection. He said the emails
                 are in possession of the FBI, while the stalled case is in the hands of the Washington
                 Police Department.


                 The revelation is consistent with the findings of Rod Wheeler, a former DC homicide
                 detective and Fox News contributor and whose private investigation firm was hired by
                 Rich’s family to probe the case. Rich was shot from behind in the wee hours, but was not
                 robbed.


                 “My investigation up to this point shows there was some degree of email exchange
                 between Seth Rich and Wikileaks,” Wheeler said. “I do believe that the answers to who
                 murdered Seth Rich sits on his computer on a shelf at the DC police or FBI
                 headquarters.”


                 The federal investigator, who requested anonymity, said 44,053 emails and 17,761
                 attachments between Democratic National Committee leaders, spanning from January
                 2015 through late May 2016, were transferred from Rich to MacFadyen before May 21.


                 On July 22, just 12 days after Rich was killed, WikiLeaks published internal DNC emails
                 that appeared to show top party officials conspired to stop Sen. Bernie Sanders of
                 Vermont from becoming the party’s presidential nominee. That controversy resulted in
                 Debbie Wasserman Schultz resigning as DNC chairperson. A number of Sanders
                 supporters refused to back party nominee Hillary Clinton, and some subsequently formed
                 groups to work against Clinton and the party.


https://web.archive.org/...29/http:/www.foxnews.com/politics/2017/05/16/slain-dnc-staffer-had-contact-with-wikileaks-investigator-says.html[5/7/2018 11:16:48 AM]
Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple sources | Fox News
                         Case 1:18-cv-02223-GBD-SN Document 104-1 Filed 01/31/20 Page 4 of 6


                 WikiLeaks leader Julian Assange has stopped short of identifying Rich as the source of
                 the emails, but has taken a keen interest in the case, and has not denied working with
                 Rich.


                 “WikiLeaks has decided to issue a US$20k reward for information leading to conviction
                 for the murder of DNC staffer Seth Rich,” the organization announced.


                 Washington’s Metropolitan Police Department has no suspects and no substantial leads
                 as to who the killer or killers may be, sources close to the investigation said. Metropolitan
                 Police, including the police chief, have refused to discuss the case, despite requests from
                 Fox News dating back 10 months.


                 The FBI’s national office declined to confirm its role in the investigation, but sources said
                 the bureau provided cyber expertise to examine Rich’s computer.


                 Wheeler believes powerful forces are preventing the case from a thorough investigation.


                 “My investigation shows someone within the D.C. government, Democratic National
                 Committee or Clinton team is blocking the murder investigation from going forward,”
                 Wheeler told Fox News. “That is unfortunate. Seth Rich’s murder is unsolved as a result
                 of that.”


                 The botched robbery theory, which police have pursued for nearly a year, isn’t panning
                 out, Wheeler said. Two assailants caught on a grainy video tape from a camera posted
                 outside a grocery mart, shot Rich twice in his back, but did not take his wallet, cell phone,
                 keys, watch or necklace worth about $2,000.


                 Police should consider all angles, Wheeler said, especially in light of Assange’s
                 statements to a Dutch television reporter who asked about Rich.


                 “I am suggesting,” Assange told the Dutch reporter, “that our sources take risks, and

https://web.archive.org/...29/http:/www.foxnews.com/politics/2017/05/16/slain-dnc-staffer-had-contact-with-wikileaks-investigator-says.html[5/7/2018 11:16:48 AM]
Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple sources | Fox News
                         Case 1:18-cv-02223-GBD-SN Document 104-1 Filed 01/31/20 Page 5 of 6
                 they, they become concerned to see things occurring like that.”


                 On Twitter, WikiLeaks announced the reward but said Assange’s statement “should not
                 be taken to imply that Seth Rich was a source for WikiLeaks or to imply that his murder is
                 connected to our publications” because WikiLeaks has a policy not to release the names
                 of its sources, even after their death.


                 In subsequent appearances on Fox News Channel, Assange confirmed, “We're
                 interested in anything that might be a threat to alleged WikiLeaks sources.”


                 Assange has not returned a series of recent emails from Fox News about Rich.
                 MacFadyen, who was considered a mentor by Assange, died of lung cancer on Oct. 22
                 at age 76.


                 D.C. police have announced a $25,000 reward for information leading to the conviction of
                 Rich’s killer. Republican lobbyist Jack Burkman has offered a separate $130,000 reward.


                 Rich had been at Lou’s City Bar a couple of miles from his home until about 1:15 a.m. He
                 walked home, calling several people along the way. He called his father, Joel Rich, who
                 he missed because he had gone to sleep. He talked with a fraternity brother and his
                 girlfriend, Kelsey Mulka.


                 Around 4:17 a.m., Rich was about a block from his home when Mulka, still on the phone
                 with him, heard voices in the background. Rich reassured her that he was steps away
                 from being at his front door and hung up.


                 Two minutes later, Rich was shot twice. Police were on the scene within three minutes.
                 Rich sustained bruising on his hands and face. He remained conscious, but died at a
                 nearby hospital less than two hours later.


                 Police detectives will not say whether Rich provided them with any clues about the



https://web.archive.org/...29/http:/www.foxnews.com/politics/2017/05/16/slain-dnc-staffer-had-contact-with-wikileaks-investigator-says.html[5/7/2018 11:16:48 AM]
Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple sources | Fox News
                       Case 1:18-cv-02223-GBD-SN Document 104-1 Filed 01/31/20 Page 6 of 6
                 identity of his attackers or their motivation, Wheeler said. However, Wheeler believes
                 Rich could have provided information prior to his death of who was responsible for
                 carrying out his murder.


                 Police also have refused to release security footage from a market on the corner of the
                 crosswalk where Rich was killed. The footage, sources told Fox News, shows two people
                 following Rich across the tiny crosswalk just moments before he was attacked. The
                 camera captured grainy footage of the assailants’ legs and Rich as he fell backwards into
                 the street after being shot.


                 Wheeler said normally police would release the footage to the media. The family also
                 should be privy to the entire case jacket, with all the details of the case, unless they are
                 considered suspects, Wheeler said. However, to date, the family has not received a copy
                 of the tape or most of the details related to their son’s murder case. The homicide case
                 remains open, according to a spokesperson for D.C. police.



                 Rich's father, Joel Rich, could not be reached for comment, but told Fox News in January
                 that he didn’t believe his son would leak the emails. However, he said above all, his son
                 "wanted to make a difference in the world."


                 Malia Zimmerman is an award-winning investigative reporter focusing on crime,
                 homeland security, illegal immigration crime, terrorism and political corruption. Follow her
                 on twitter at @MaliaMZimmerman




                  Sections                          Tools                             About                             Follow
                  Home                              Live Video                        Careers                           Facebook
                  Video                             Newsletters                       College Students                  Twitter
                  Politics                          Alerts                            Fox Around the World              Google+
                  U.S.                              Podcasts                          Advertise With Us                 Instagram


https://web.archive.org/...29/http:/www.foxnews.com/politics/2017/05/16/slain-dnc-staffer-had-contact-with-wikileaks-investigator-says.html[5/7/2018 11:16:48 AM]
Case 1:18-cv-02223-GBD-SN Document 104-2 Filed 01/31/20 Page 1 of 7




                  EXHIBIT 2
Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple sources | Fox News Page 1 of 6
         Case 1:18-cv-02223-GBD-SN Document 104-2 Filed 01/31/20 Page 2 of 7




   CRIME


   Seth Rich, slain DNC staffer, had contact with
   WikiLeaks, say multiple sources
            By Malia Zimmerman
            Published May 16, 2017
            Fox News




     NOW PLAYING
     Report: Slain DNC staffer was in contact with WikiLeaks




https://web.archive.org/web/20170516144443/http://www.foxnews.com/politics/2017/05/1... 4/12/2018
Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple sources | Fox News Page 2 of 6
         Case 1:18-cv-02223-GBD-SN Document 104-2 Filed 01/31/20 Page 3 of 7


   The Democratic National Committee staffer who was gunned down on July 10 on a
   Washington, D.C., street just steps from his home had leaked thousands of internal
   emails to WikiLeaks, investigative sources told Fox News.


   A federal investigator who reviewed an FBI forensic report -- generated within 96 hours
   after DNC staffer Seth Rich's murder -- detailing the contents Rich’s computer said he
   made contact with WikiLeaks through Gavin MacFadyen, a now-deceased American
   investigative reporter, documentary filmmaker, and director of WikiLeaks who was living
   in London at the time.




      “My investigation up to this point shows there was some degree of
             email exchange between Seth Rich and WikiLeaks.”
                                                           - Rod Wheeler, former DC homicide investigator




   “I have seen and read the emails between Seth Rich and WikiLeaks,” the federal
   investigator told Fox News, confirming the MacFadyen connection. He said the emails
   are in possession of the FBI, while the stalled case is in the hands of the Washington
   Police Department.


   The revelation is consistent with the findings of Rod Wheeler, a former DC homicide
   detective and Fox News contributor and whose private investigation firm was hired by
   Rich’s family to probe the case. Rich was shot from behind in the wee hours, but was not
   robbed.


   “My investigation up to this point shows there was some degree of email exchange
   between Seth Rich and WikiLeaks,” Wheeler said. “I do believe that the answers to who
   murdered Seth Rich sits on his computer on a shelf at the DC police or FBI
   headquarters.”




   Related Image




https://web.archive.org/web/20170516144443/http://www.foxnews.com/politics/2017/05/1... 4/12/2018
Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple sources | Fox News Page 3 of 6
         Case 1:18-cv-02223-GBD-SN Document 104-2 Filed 01/31/20 Page 4 of 7




   Rich was fiercely patriotic, say family members. (Rich family)



   The federal investigator, who requested anonymity, said 44,053 emails and 17,761
   attachments between Democratic National Committee leaders, spanning from January
   2015 through late May 2016, were transferred from Rich to MacFadyen before May 21.


   On July 22, just 12 days after Rich was killed, WikiLeaks published internal DNC emails
   that appeared to show top party officials conspired to stop Sen. Bernie Sanders of
   Vermont from becoming the party’s presidential nominee. That controversy resulted in
   Debbie Wasserman Schultz resigning as DNC chairperson. A number of Sanders
   supporters refused to back party nominee Hillary Clinton, and some subsequently
   formed groups to work against Clinton and the party.



   Related Image




https://web.archive.org/web/20170516144443/http://www.foxnews.com/politics/2017/05/1... 4/12/2018
Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple sources | Fox News Page 4 of 6
         Case 1:18-cv-02223-GBD-SN Document 104-2 Filed 01/31/20 Page 5 of 7




   Seth Rich, shown here with his mother, was idealistic and wanted to change the world, his father said. (Rich family)



   WikiLeaks leader Julian Assange has stopped short of identifying Rich as the source of
   the emails, but has taken a keen interest in the case, and has not denied working with
   Rich.


   “WikiLeaks has decided to issue a US$20k reward for information leading to conviction
   for the murder of DNC staffer Seth Rich,” the organization announced.


   Washington’s Metropolitan Police Department has no suspects and no substantial leads
   as to who the killer or killers may be, sources close to the investigation said.
   Metropolitan Police, including the police chief, have refused to discuss the case, despite
   requests from Fox News dating back 10 months.


   The FBI’s national office declined to comment, but sources said the bureau provided
   cyber expertise to examine Rich’s computer.


   Wheeler believes powerful forces are preventing the case from a thorough investigation.


   “My investigation shows someone within the D.C. government, Democratic National
   Committee or Clinton team is blocking the murder investigation from going forward,”
   Wheeler told Fox News. “That is unfortunate. Seth Rich’s murder is unsolved as a result
   of that.”


   A spokesman for the Rich family said Wheeler was not authorized to speak for the family
   and called assertions Seth Rich sent emails to WikiLeaks "unsubstantiated." Brad
   Bauman said even if purported emails were to surface, it would not necessarily mean
   Rich had helped WikiLeaks.




https://web.archive.org/web/20170516144443/http://www.foxnews.com/politics/2017/05/1... 4/12/2018
Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple sources | Fox News Page 5 of 6
         Case 1:18-cv-02223-GBD-SN Document 104-2 Filed 01/31/20 Page 6 of 7


   "Even if tomorrow, an email was found, it is not a high enough bar of evidence to prove
   any interactions as emails can be altered and we've seen that those interested in
   pushing conspiracies will stop at nothing to do so," Bauman said. "We are a family who
   is committed to facts, not fake evidence that surfaces every few months to fill the void
   and distract law enforcement and the general public from finding Seth's murderers."


   Whatever Rich's possible activities prior to his murder, the case remains a mystery.


   Two assailants caught on a grainy video tape from a camera posted outside a grocery
   mart, shot Rich twice in his back, but did not take his wallet, cell phone, keys, watch or
   necklace worth about $2,000.


   Police should consider all angles, Wheeler said, especially in light of Assange’s
   statements to a Dutch television reporter who asked about Rich.


   “I am suggesting,” Assange told the Dutch reporter, “that our sources take risks, and
   they, they become concerned to see things occurring like that.”


   On Twitter, WikiLeaks announced the reward but said Assange’s statement “should not
   be taken to imply that Seth Rich was a source for WikiLeaks or to imply that his murder
   is connected to our publications” because WikiLeaks has a policy not to release the
   names of its sources, even after their death.


   In subsequent appearances on Fox News Channel, Assange confirmed, “We're
   interested in anything that might be a threat to alleged WikiLeaks sources.”


   Assange has not returned a series of recent emails from Fox News about Rich.
   MacFadyen, who was considered a mentor by Assange, died of lung cancer on Oct. 22
   at age 76.


   D.C. police have announced a $25,000 reward for information leading to the conviction
   of Rich’s killer. Republican lobbyist Jack Burkman has offered a separate $130,000
   reward.




https://web.archive.org/web/20170516144443/http://www.foxnews.com/politics/2017/05/1... 4/12/2018
Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple sources | Fox News Page 6 of 6
         Case 1:18-cv-02223-GBD-SN Document 104-2 Filed 01/31/20 Page 7 of 7


   Rich had been at Lou’s City Bar a couple of miles from his home until about 1:15 a.m.
   He walked home, calling several people along the way. He called his father, Joel Rich,
   who he missed because he had gone to sleep. He talked with a fraternity brother and his
   girlfriend, Kelsey Mulka.


   Around 4:17 a.m., Rich was about a block from his home when Mulka, still on the phone
   with him, heard voices in the background. Rich reassured her that he was steps away
   from being at his front door and hung up.


   Two minutes later, Rich was shot twice. Police were on the scene within three minutes.
   Rich sustained bruising on his hands and face. He remained conscious, but died at a
   nearby hospital less than two hours later.


   Police detectives will not say whether Rich provided them with any clues about the
   identity of his attackers or their motivation, Wheeler said. However, Wheeler believes
   Rich could have provided information prior to his death of who was responsible for
   carrying out his murder.


   Police also have refused to release security footage from a market on the corner of the
   crosswalk where Rich was killed. The footage, sources told Fox News, shows two
   people following Rich across the tiny crosswalk just moments before he was attacked.
   The camera captured grainy footage of the assailants’ legs and Rich as he fell backward
   into the street after being shot.


   Malia Zimmerman is an award-winning investigative reporter focusing on crime,
   homeland security, illegal immigration crime, terrorism and political corruption. Follow
   her on twitter at @MaliaMZimmerman




https://web.archive.org/web/20170516144443/http://www.foxnews.com/politics/2017/05/1... 4/12/2018
Case 1:18-cv-02223-GBD-SN Document 104-3 Filed 01/31/20 Page 1 of 6




                  EXHIBIT 3
Family of slain DNC staffer Seth Rich blasts detective over report of WikiLeaks link | Fox News
                         Case 1:18-cv-02223-GBD-SN Document 104-3 Filed 01/31/20 Page 2 of 6

                                             Politics                                                                                              Search




            Home       Video      Politics     U.S.     Opinion       Business       Entertainment        Tech      Science       Health     Travel         Lifestyle




                 CRIME


                 Family of slain DNC staffer Seth Rich blasts detective over

                 report of WikiLeaks link


                               By Malia Zimmerman             Published May 16, 2017         Fox News




                 The family of the Democratic National Committee staffer who was gunned down on July
                 10 on a Washington, D.C., blasted reports that he was a source of emails leaked to
                 WikiLeaks.


https://web.archive.org/....foxnews.com/politics/2017/05/16/family-slain-dnc-staffer-seth-rich-blasts-detective-over-report-wikileaks-link.html[5/3/2018 5:07:54 PM]
Family of slain DNC staffer Seth Rich blasts detective over report of WikiLeaks link | Fox News
                         Case 1:18-cv-02223-GBD-SN Document 104-3 Filed 01/31/20 Page 3 of 6


                 Rod Wheeler, a retired Washington homicide detective and Fox News contributor
                 investigating the case on behalf of the Rich family, made the WikiLeaks claim, which was
                 corroborated by a federal investigator who spoke to Fox News.




                                    “My investigation up to this point shows there was
                                some degree of email exchange between Seth Rich and
                                                                       WikiLeaks.”

                                                                                               - Rod Wheeler, former DC homicide investigator




                 Wheeler made his comments on the possible Rich-Wikileaks connection in a story first
                 reported Monday night by Fox 5 DC.


                 But a spokesman for Rich's family on Tuesday said Wheeler was not authorized to speak
                 for the family and called assertions Seth Rich sent emails to WikiLeaks
                 "unsubstantiated." Brad Bauman said even if purported emails were to surface, it would
                 not necessarily mean Rich had helped WikiLeaks.


                 "Even if tomorrow, an email was found, it is not a high enough bar of evidence to prove
                 any interactions as emails can be altered and we've seen that those interested in pushing
                 conspiracies will stop at nothing to do so," Bauman said. "We are a family who is
                 committed to facts, not fake evidence that surfaces every few months to fill the void and
                 distract law enforcement and the general public from finding Seth's murderers."


                 Although Bauman said Wheeler was paid
                 by a third party, the family is named as                             Related Image

                 clients of Wheeler's Capitol Investigations
                 on a contract signed by Rich's father, Joel
                 Rich.


https://web.archive.org/....foxnews.com/politics/2017/05/16/family-slain-dnc-staffer-seth-rich-blasts-detective-over-report-wikileaks-link.html[5/3/2018 5:07:54 PM]
Family of slain DNC staffer Seth Rich blasts detective over report of WikiLeaks link | Fox News
                         Case 1:18-cv-02223-GBD-SN Document 104-3 Filed 01/31/20 Page 4 of 6




                 The family has been sensitive to
                 speculation that Rich could have leaked
                 emails damaging to the DNC since he                                  Rich was fiercely patriotic, say family members. (Rich
                                                                                      family)
                 was murdered during the height of the
                 presidential campaign in a case that
                 remains unsolved. Wheeler and the federal investigator insist that there is evidence to
                 back their claims.


                 An FBI forensic report of Rich's computer
                 -- generated within 96 hours after Rich's                            Related Image

                 murder -- showed he made contact with
                 WikiLeaks through Gavin MacFadyen, a
                 now-deceased American investigative
                 reporter, documentary filmmaker, and
                 director of WikiLeaks who was living in
                 London at the time, the federal source told
                 Fox News.                                                            Seth Rich, shown here with his mother, was idealistic
                                                                                      and wanted to change the world, his father said. (Rich
                                                                                      family)

                 “I have seen and read the emails between
                 Seth Rich and WikiLeaks,” the federal
                 investigator told Fox News, confirming the MacFadyen connection. He said the emails
                 are in possession of the FBI, while the stalled case is in the hands of the Washington
                 Police Department.


                 The revelation is consistent with the findings of Wheeler, whose private investigation firm
                 was hired by a third party on behalf of Rich’s family to probe the case.


                 “My investigation up to this point shows there was some degree of email exchange


https://web.archive.org/....foxnews.com/politics/2017/05/16/family-slain-dnc-staffer-seth-rich-blasts-detective-over-report-wikileaks-link.html[5/3/2018 5:07:54 PM]
Family of slain DNC staffer Seth Rich blasts detective over report of WikiLeaks link | Fox News
                      Case 1:18-cv-02223-GBD-SN Document 104-3 Filed 01/31/20 Page 5 of 6
                 between Seth Rich and WikiLeaks,” Wheeler said. “I do believe that the answers to who
                 murdered Seth Rich sits on his computer on a shelf at the DC police or FBI
                 headquarters.”


                 The federal investigator, who requested anonymity, said 44,053 emails and 17,761
                 attachments between Democratic National Committee leaders, spanning from January
                 2015 through late May 2016, were transferred from Rich to MacFadyen before May 21.


                 On July 22, just 12 days after Rich was killed, WikiLeaks published internal DNC emails
                 that appeared to show top party officials conspired to stop Sen. Bernie Sanders of
                 Vermont from becoming the party’s presidential nominee. That controversy resulted in
                 Debbie Wasserman Schultz resigning as DNC chairperson.


                 WikiLeaks leader Julian Assange has stopped short of identifying Rich as the source of
                 the emails, but has taken a keen interest in the case, and has not denied working with
                 Rich.


                 “WikiLeaks has decided to issue a US$20k reward for information leading to conviction
                 for the murder of DNC staffer Seth Rich,” the organization announced.


                 Assange has not returned a series of recent emails from Fox News about Rich.
                 MacFadyen, who was considered a mentor by Assange, died of lung cancer on Oct. 22
                 at age 76.


                 Washington’s Metropolitan Police Department has no suspects and no substantial leads
                 as to who the killer or killers may be, sources close to the investigation said. Metropolitan
                 Police, including the police chief, have refused to discuss the case, despite requests from
                 Fox News dating back 10 months.


                 The department released a statement on the case saying it remains an active
                 investigation and that detectives are working with Rich's family.




https://web.archive.org/....foxnews.com/politics/2017/05/16/family-slain-dnc-staffer-seth-rich-blasts-detective-over-report-wikileaks-link.html[5/3/2018 5:07:54 PM]
Family of slain DNC staffer Seth Rich blasts detective over report of WikiLeaks link | Fox News
                        Case 1:18-cv-02223-GBD-SN Document 104-3 Filed 01/31/20 Page 6 of 6
                 "If there are any individuals who feel they have information, we urge them to call us at
                 (202) 727-9099 or text us at 50411," read the statement. "The department is offering a
                 reward of up to $25,000 for information on this case that leads to the arrest and
                 conviction of the person or persons responsible."


                 The FBI’s national office declined to comment, but sources said the bureau provided
                 cyber expertise to examine Rich’s computer.


                 D.C. police have announced a $25,000 reward for information leading to the conviction of
                 Rich’s killer. Republican lobbyist Jack Burkman has offered a separate $130,000 reward.


                 Malia Zimmerman is an award-winning investigative reporter focusing on crime,
                 homeland security, illegal immigration crime, terrorism and political corruption. Follow her
                 on twitter at @MaliaMZimmerman




                  Sections                           Tools                              About                              Follow
                  Home                               Live Video                         Careers                            Facebook
                  Video                              Newsletters                        College Students                   Twitter
                  Politics                           Alerts                             Fox Around the World               Google+
                  U.S.                               Podcasts                           Advertise With Us                  Instagram
                  Opinion                            Radio                              New Terms of Use (What's           RSS
                  Entertainment                      Apps & Products                    New)                               Newsletters
                  Tech                                                                  New Privacy Policy

                  Science                                                               Ad Choices

                  Health                                                                Help

                  Travel                                                                Email Newsroom

                  Lifestyle                                                             Media Relations

                  World                                                                 Closed Captioning Policy

                  Sports
                  Weather
                  On Air




https://web.archive.org/....foxnews.com/politics/2017/05/16/family-slain-dnc-staffer-seth-rich-blasts-detective-over-report-wikileaks-link.html[5/3/2018 5:07:54 PM]
Case 1:18-cv-02223-GBD-SN Document 104-4 Filed 01/31/20 Page 1 of 3




                  EXHIBIT 4
  Case
    Case
       1:18-cv-02223-GBD-SN
          1:17-cv-05807-GBD Document
                             Document60-1
                                      104-4Filed
                                              Filed
                                                 10/23/17
                                                    01/31/20Page
                                                              Page
                                                                 2 of
                                                                    23of 3
                tapitol Investigations/ Rod Wheeler Representative Agreement
                                   6710 Oxon Hill Rd. Suite 210
                                   National Harbor, MD 20745
                                        Ph. 202.805.8001
                                      ' www.4-capitol.com



Client: Joel Rich, Mary Rit:h, Aaron Rich
Case; Murder of Seth Rich
MPD CCN#16·113·797

Joel Rich, Mary Rich, and Aaron Rich hereinafter referred to as "Client 0 do hereby agree to
retain the services of Capitol Investigations/Rod Wheeler Private Investigation Consultants,
which maintains its offices at 6710 Oxon Hill Rd., Suite 210, National Harbor, MO. 20745, for
consultation and information gathering on behalf of the immediate famtly of Seth Rich on the
following matter:
    • Interview and investigate with regards to the official police investigation surrounding
        the death of Seth Rich. The representation shall not include media representation,
        unless otherwise permitted by the Client in writing.
    • Granted rights and privileges as that of immediate family members of Seth Rich, with
        discussions with investigating agencies, i.e. Metropolitan Pollce Department and the FBt.

Capitol Investigations agrees to use its best efforts to investigate the matters set forth and
perform the services for which it Is being retained. Capitol Investigations makes no express
warranties, assurances or guarantees with regards to the work that they wlll complete.
Furthermore, the compensation payable to Capit ol Investigations by the third party pursuant to
this agreement are not in any way contingent upon or related to the results of the services
performed or the information and details which are developed during the course of the
investigation .

Capitol Investigations will not retain any additional clients in relation to the murder of Seth
Rich. Capital Investigations will not perform additional services (outsi.de the scope of this
agreement) that are related to the murder of Seth Rich .

This agreement shall be te.rminated immediately upon either party giving written notice to the
other party.

Client further agrees to defend, indemnify and hold Capitol Investigations and/or its agents and
employees harmless from any and all action1courses of action, claims, damages and demands
of whatever type arising directly or indirectly from the services Capitol Investigations are being
retained to perform pursuant to this agreement. The Client may, however, take actions against
Capitol Investigations and/or its agents or employees for representations made to the media in
violation of this agreement.



                                    Capitol Investigations, LLC
                                  6710 Oxon Hill Road, Suite 210
                                   National Harbor, MD 20745
                                         (202) 805.8001
 Case
   Case
      1:18-cv-02223-GBD-SN
         1:17-cv-05807-GBD Document
                            Document60-1
                                     104-4Filed
                                             Filed
                                                10/23/17
                                                   01/31/20Page
                                                             Page
                                                                3 of
                                                                   33of 3
This agreement snail be binding upon Client's heirs, devisees, legatees, administrators,
executors, successors, and assignees.

This agreement shall be construed and interpreted in accordance with the laws of the State of
Maryland. If any portion of this agreement is determined to be invalid or unenforceable1 the
remainder of the agreement shall continue in full force and effect.

All information developed and submitted by Capitol lnvestlgatlons LLC and provided to Client or
Client's authorized representative shall be treated as strictly confidential and not released or
disclosed to any third party without the prior written authorization of Capitol Investigations.
Capitol Investigations shall not release any information regarding the investigation, including
but not limited to findings, working theories or path forward to any third party without prior
authorization by Client; unless that third party is an investigating agency, Le. Metropolitan
Police Department and the FBI.

Any and all compensation or fees associated with the investigation and this agreement shall be
paid by Mr. Ed Butowsky, the "third party,'' in accordance with agreements made between
Capitol Investigations and Mr. Ed Butowsky. Should any action involved in the investigation
create a fee outside of this agreement, or should Mr. Ed Butowsky fail to pay fees, the Client is
held harmless and wm not be responsible for paying any fees, including outstanding balances.

This agreement constitutes the entire agreement between the parties with respect to the
services to be provided by Capitol Investigations pursuant to this agreement. There are no
other agreements, express, implied, written) oral or otherwise, except as expressly set forth
herein. This agreement may only by modified in writing signed by both parties.


Dated:

 3 - / L/- / /




                                   Capitol Investigations, LLC
                                 6710 Oxon Hilt Road, Suite 210
                                  National Harbor, MO 20745
                                         (202) 805.8001
Case 1:18-cv-02223-GBD-SN Document 104-5 Filed 01/31/20 Page 1 of 10




                   EXHIBIT 5
Case 1:18-cv-02223-GBD-SN Document 104-5 Filed 01/31/20 Page 2 of 10
Case 1:18-cv-02223-GBD-SN Document 104-5 Filed 01/31/20 Page 3 of 10
Case 1:18-cv-02223-GBD-SN Document 104-5 Filed 01/31/20 Page 4 of 10
Case 1:18-cv-02223-GBD-SN Document 104-5 Filed 01/31/20 Page 5 of 10
Case 1:18-cv-02223-GBD-SN Document 104-5 Filed 01/31/20 Page 6 of 10
Case 1:18-cv-02223-GBD-SN Document 104-5 Filed 01/31/20 Page 7 of 10
Case 1:18-cv-02223-GBD-SN Document 104-5 Filed 01/31/20 Page 8 of 10
Case 1:18-cv-02223-GBD-SN Document 104-5 Filed 01/31/20 Page 9 of 10
Case 1:18-cv-02223-GBD-SN Document 104-5 Filed 01/31/20 Page 10 of 10
Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 1 of 14




                   EXHIBIT 6
      Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 2 of 14



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
JOEL RICH and MARY RICH,                                       :   Civil Action No. 1:18-cv-02223
                                                               :
                                    Plaintiffs,                :
                                                               :
                              v.                               :
                                                               :
FOX NEWS NETWORK, LLC, MALIA                                   :
ZIMMERMAN in her individual and professional                   :
capacities, and ED BUTOWSKY, in his individual :
and professional capacities,                                   :
                                                               :
                                    Defendants.                :
-------------------------------------------------------------- X

              PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION
             OF DOCUMENTS TO DEFENDANT FOX NEWS NETWORK, LLC

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiffs Joel Rich

 and Mary Rich (collectively, “Plaintiffs”) request that Defendant Fox News Network, LLC

 (“Fox”) produce the following documents for inspection and copying, within thirty (30) days of

 service, at the offices of Susman Godfrey LLP, 1301 Avenue of the Americas, 32nd Floor, New

 York, New York 10019, or at such other location as the parties may mutually designate in

 writing.




 5777172v1/015730
     Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 3 of 14



                                DEFINITIONS AND INSTRUCTIONS

        1.         The definitions and rules of construction set forth in Federal Rule of Civil

Procedure 34 and Rule 26.3 of the Local Civil Rules of the United States District Court for the

Southern District of New York (the “Local Civil Rules”) are hereby incorporated and shall apply

to Plaintiffs’ First Set of Requests for Production of Documents to Defendant Fox (hereinafter,

the “Requests”). These definitions shall apply throughout the Requests without regard to

capitalization.

        2.         In addition to the definitions and rules of construction set forth in Local Civil

Rule 26.3, to bring within the scope of the Requests all documents that might otherwise be

construed to be outside of their scope, the following additional definitions and rules of

construction shall apply: (i) the masculine, feminine, or neutral pronoun shall not exclude other

genders; (ii) the word “including” shall be read to mean “including without limitation”; (iii) the

present tense shall be construed to include the past tense and vice versa; (iv) references to

employees, officers, directors, or agents shall include both current and former employees,

officers, directors, or agents; and (v) the use of the singular form of any word includes the plural

and vice versa.

        3.         As used in these requests, the following terms are to be interpreted in accordance

with the following definitions:

                   a.     All/Any/Each: The terms “all,” “any,” and “each” have the meaning set

forth in Local Civil Rule 26.3(d)(1).

                   b.     And/Or: The terms “and” and “or” have the meaning set forth in Local

Civil Rule 26.3(d)(2).




5777172v1/015730
     Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 4 of 14



                   c.    Agreement: The term “agreement” means any oral or written contract,

arrangement or understanding, whether formal or informal, between two or more persons,

together with all modifications or amendments thereto.

                   d.    Communication: The term “communication” has the meaning set forth in

Local Civil Rule 26.3(c)(1).

                   e.    Concerning: The term “concerning” has the meaning set forth in Local

Civil Rule 26.3(c)(7).

                   f.    Defendants: The term “Defendants” means: Fox News Network, LLC,

Malia Zimmerman, and Ed Butowsky.

                   g.    DNC Wikileaks Incident: The term “DNC Wikileaks Incident” refers to

the events leading up to and including the publication by Wikileaks of emails and attachments of

the Democratic National Committee (“DNC”) in 2016.

                   h.    Document: The term “document” has the meaning set forth in Local Civil

Rule 26.3(c)(2).

                   i.    Elected Official: The term “Elected Official” means any current, former,

or prospective (past or present) official for elected office, and any staff member, agent, or

member of any campaign, administration, or office of any current, former, or prospective elected

official.

                   j.    Employee: The term “Employee” means, without limitation, current and

former officers, directors, executives, managers, sales personnel, secretaries, clerical staff,

messengers, or any other person paid directly or indirectly by You.

                   k.    Electronically Stored Information/ESI: The terms “electronically stored

information” or ESI refer to any portion of data available only on a computer or other device




5777172v1/015730
     Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 5 of 14



capable of storing electronic data. “Electronically stored information” includes, but is not limited

to, email (whether conducted intra-company using company email addresses or conducted

through an individual, non-company account (e.g., Bloomberg, Gmail, Yahoo!, or AOL)),

spreadsheets, databases, word processing documents, images, presentations, application files,

executable files, log files, and all other files present on any type of device capable of storing

electronic data. Devices capable of storing electronically stored information include, but are not

limited to: servers, desktop computers, portable computers, handheld computers, flash memory

devices, wireless communication devices, pagers, workstations, minicomputers, mainframes, and

all other forms of online or offline storage, whether on or off company premises. ESI is meant to

include instant messages (such as but not limited to Signal, Cisco Jabber, IBM Sametime, Wickr,

ICQ, Kik, BBM, Gchat, Slack, and similar types of messages), cell phone text messages (SMS

messages and MMS messages), voicemail messages, and similar types of messages. ESI is

also meant to include any records of such communications or messages, including phone records.

ESI is meant to include any social media communication (such as but not limited to Twitter,

Facebook, and Periscope). For any document kept in electronic form, the term “document”

includes any metadata associated with the document.

                   l.   Fox: The term “Fox” means Fox News Network, LLC and its past or

present subsidiaries, affiliates, attorneys, agents, representatives or other persons acting on behalf

of Fox, including but not limited to any local affiliates or contributors, whether paid or unpaid.

                   m.   Law Enforcement: The term “Law Enforcement” means any current or

former member of any government organization devoted to investigation or enforcement of law,

including, but not limited to the D.C. Metropolitan Police Department, the Federal Bureau of




5777172v1/015730
     Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 6 of 14



Investigation, the Central Intelligence Agency, any District Attorney office, and any United

States Attorney office.

                   n.   Meeting: The term “meeting” means the contemporaneous presence of

two or more persons (whether in person or via any electronic method of communication

including all telephonic, computer, and electronic-assisted communications), whether such

presence was pre-arranged or by chance, formal or informal, business or personal, or occurred in

connection with or as part of some other activity or purpose.

                   o.   Person: The term “person” has the meaning set forth in Local Civil Rule

26.3(c)(6).

                   p.   Retraction: The term “Retraction” shall refer to Fox’s retraction of the

Zimmerman News Article, which occurred on May 23, 2017, and stated “[o]n May 16, a story

was posted on the Fox News website on the investigation into the 2016 murder of DNC Staffer

Seth Rich. The article was not initially subjected to the high degree of editorial scrutiny we

require for all our reporting. Upon appropriate review, the article was found not to meet those

standards and has since been removed.”

                   q.   Retraction Review: The term “Retraction Review” shall refer to the

“appropriate review” referenced by Fox in the Retraction.

                   r.   Rich Family: The term the “Rich Family” means Joel, Mary, Aaron, or

Seth Rich, together, individually, or in any combination.

                   s.   Rich/Wikileaks News Items: The term “Rich/Wikileaks News Items”

means any article, interview, segment or other news item whether or not ultimately published or

aired, including, but not limited to all such materials that relate or refer to both Seth Rich and




5777172v1/015730
     Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 7 of 14



Wikileaks and aired or published or contemplated to be aired or published on foxnews.com, the

Fox News television station, or the Washington, D.C. local Fox affiliate.

                   t.     You/Your: The terms “you” or “your” means Fox News Networks, LLC

and its past or present subsidiaries, affiliates, attorneys, agents, representatives or other persons

acting on behalf of Fox, including but not limited to any local affiliates or contributors, whether

paid or unpaid.

                   u.     Zimmerman News Article: The term “Zimmerman News Article” shall

mean, each of the two articles authored by Malia Zimmerman and published by Fox News on

May 16, 2017. If used in the plural (“Zimmerman News Articles”), this term shall mean both the

articles, together.

        4.         Unless otherwise directed, these requests seek documents dating from May 1,

2016 to the present.

        5.         Any document bearing on any sheet any marks which are not a part of the original

text (including, by way of example and not by way of limitation, initials, stamped indicia,

comment, or notation of any character) is to be considered a separate document from the original

for the purposes of these Requests.

        6.         If any document is no longer in existence, state for each such document the type

of document, the information contained therein, the date upon which the document ceased to

exist, the circumstances under which the document ceased to exist, the location where the

document was destroyed, the identity of all persons having knowledge of the circumstances

under which the document ceased to exist, and the identity of all persons having knowledge or

who had knowledge of the document's contents.




5777172v1/015730
     Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 8 of 14



        7.         In producing documents and ESI, You are requested to furnish all documents,

ESI, or things in Your possession, custody or control, regardless of the physical location of the

documents or ESI, or whether such documents or ESI or other materials are possessed directly by

You or your directors, officers, agents, employees, representatives, subsidiaries, managing

agents, affiliates, investigators, or by your attorneys or their agents, employees, representatives,

or investigators.

        8.         Except as otherwise stated herein, all ESI shall be produced in a format to be

agreed upon by the parties.

        9.         If You object to producing a document or electronically stored information, You

must do as follows:

                   a.     If You withhold a document or electronically stored information under

claim of privilege (including the work product doctrine), provide the information set forth in

Local Rule 26.2 (a): (i) the type of document, e.g., letter or memorandum; (ii) the general subject

matter of the document; (iii) the date of the document; and (iv) such other information as is

sufficient to (a) identify the document for a subpoena duces tecum, including, where appropriate,

the author of the document, the addressees of the document, and any other recipients shown in

the document, and, where not apparent, the relationship of the author, addressees, and recipients

to each other; and (b) evaluate the claim of privilege.

                   b.     If You object for any reason other than privilege, You must identify the

withheld document and, in addition to the information requested above, state the reason for

withholding the document.

                   c.     If You object to a request on the ground that production would be unduly

burdensome, You must produce all responsive documents to that request that You can produce




5777172v1/015730
     Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 9 of 14



without undue burden and explain which documents are being withheld and the exact nature of

the burden.

        10.        When a document contains both privileged and non-privileged material, the non-

privileged material must be disclosed to the fullest extent possible without thereby disclosing the

privileged material. If a privilege is asserted with regard to part of the material contained in a

document, You must clearly indicate the portions as to which the privilege is claimed. When a

document has been redacted, identify as to each such document the reason for the redaction. Any

redaction must be clearly indicated on the face of the redacted document.

        11.        When producing audio recordings or transcripts thereof, indicate for each

recording or transcript the file name of the recording or transcript and the date and starting and

ending time thereof. Plaintiffs request that responsive ESI contained on the audio recordings or

audio tapes be produced either in mutually-agreed upon native audio file format, (such as .wav)

or as searchable text on External USB 2.0 hard drives with clear breaks delineating between

messages/conversations. Plaintiffs further request that Defendants provide all catalog

information concerning the audio recordings or tapes, including the following: date of

conversation, custodian, conversation participants, conversation description, time of conversation

and original file format. Plaintiffs also request that Defendant’s conversion process, including

tools used to create searchable text be documents and be shared with Plaintiffs to assure quality

in this process. Plaintiffs are willing to meet and confer on the actual text deliverable formatted

and load file specifications once Defendant shares more details about the quantity and current

format of these audio files.

        12.        Furnish all documents or material in your possession, custody or control,

regardless of whether such documents or materials are possessed directly by your or Your




5777172v1/015730
    Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 10 of 14



directors, officers, agents, employees, representatives, subsidiaries, managing agents, affiliates,

investigators or by Your attorneys or their agents, employees, representatives or investigators.

        13.        These document requests are continuing and require supplemental responses as

specified in Federal Rule of Civil Procedure 26(e) if You (or any person acting on Your behalf)

obtain additional information called for by the request between the time of the original response

and the time set for trial. Each supplemental response shall be served on Plaintiffs no later than

thirty (30) days after the discovery of additional, responsive information, and in no event shall

any supplemental response be served later than sixty (60) days before trial.

        14.        Pursuant to Rule 34(b) of the Federal Rules of Civil Procedure, documents shall

be produced as they are kept in the usual course of business or segregated as responsive to a

specific request enumerated in this First Request for Production of Documents.

                        REQUEST FOR PRODUCTION OF DOCUMENTS

REQUEST FOR PRODUCTION NO. 1:

All documents and/or communications relating or referring to the Rich Family or any member of

the Rich Family.


REQUEST FOR PRODUCTION NO. 2:

All documents and/or communications relating or referring to any sources for any

Rich/Wikileaks News Item.


REQUEST FOR PRODUCTION NO. 3:

All documents regarding and/or communications with or about Ed Butowsky, including but not

limited to: (1) any Agreements, informal or formal between Mr. Butowsky and Fox; (2) any

compensation exchanged between Fox (including any employee, agent, or affiliate) and Mr.




5777172v1/015730
    Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 11 of 14



Butowsky; (3) any articles authored or appearances by Mr. Butowsky on Fox; and (4) any

communications of any kind. There is no time limit on this request.


REQUEST FOR PRODUCTION NO. 4:

All documents regarding and/or communications with or about Rod Wheeler, including but not

limited to (1) any Agreements, informal or formal between Mr. Wheeler and Fox; (2) any

compensation exchanged between Fox (including any employee, agent, or affiliate) and Mr.

Wheeler; (3) any articles authored or appearances by Mr. Wheeler on Fox; and (4) any

communication of any kind between You and Mr. Wheeler. There is no time limit on this

request.


REQUEST FOR PRODUCTION NO. 5:

All documents regarding and/or communications with or about any Law Enforcement in

connection with the DNC Wikileaks Incident. There is no time limit on this request.


REQUEST FOR PRODUCTION NO. 6:

All documents reflecting the organization of Fox, and its relationship with any affiliates, as of

June 1, 2016, including but not limited to organizational charts.


REQUEST FOR PRODUCTION NO. 7:

All documents and/or communications regarding or reflecting any investigation into the sources

or support for the Zimmerman News Articles both before and after publication, including but not

limited to the Retraction Review, the Retraction, and any other investigation related to

publication of any Rich/Wikileaks News Items.


REQUEST FOR PRODUCTION NO. 8:




5777172v1/015730
    Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 12 of 14



All documents and/or communications reflecting persons at Fox (including employees, agents,

contributors, independent contractors or other individuals) who were involved in any way with

any Rich/Wikileaks News Items, including but not limited those who investigated, wrote, edited,

or produced such Rich/Wikileaks News Items, and those who managed or supervised Malia

Zimmerman, Marina Marraco, Sean Hannity, and/or any other Fox employee or contributor

involved in any Rich/Wikileaks News Item.


REQUEST FOR PRODUCTION NO. 9:

Any documents and/or communications with or regarding Sy Hersh.


REQUEST FOR PRODUCTION NO. 10:

Any documents and/or communications reflecting Fox’s policies regarding journalistic integrity,

investigation of sources, treatment of sources, disclosure of sources, interaction with law

enforcement, interaction with government officials, internal review processes, treatment of paid

and unpaid contributors.



Dated: April 26, 2018                             Respectfully submitted,

                                      By:         s/Arun Subramanian____________________
                                                  Arun Subramanian

                                                  MASSEY & GAIL L.L.P.
                                                  Leonard A. Gail (pro hac vice pending)
                                                  Eli J. Kay-Oliphant (EK8030)
                                                  Suyash Agrawal (SA2189)
                                                  50 East Washington Street, Suite 400
                                                  Chicago, IL 60602
                                                  Telephone: (312) 283-1590
                                                  lgail@masseygail.com
                                                  ekay-oliphant@masseygail.com
                                                  sagrawal@masseygail.com

                                                  SUSMAN GODFREY L.L.P.


5777172v1/015730
    Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 13 of 14



                                                 Arun Subramanian (AS2096)
                                                 Elisha Barron (EB6850)
                                                 Gloria Park (GP0913)
                                                 1301 Avenue of the Americas, 32nd Floor
                                                 New York, NY 10019
                                                 Telephone: (212) 336-8330
                                                 asubramanian@susmangodfrey.com
                                                 ebarron@susmangodfrey.com
                                                 gpark@susmangodfrey.com

                                                 Attorneys for Plaintiffs Joel and Mary Rich




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served

on the following counsel of record via email, this 26th day of April, 2018, as indicated below:

ATTORNEY(S) FOR DEFENDANT FOX NEWS NETWORK LLC:
Kevin T. Baine
Email: kbaine@wc.com
Katherine A. Petti
Email: kpetti@wc.com
WILLIAMS & CONNOLLY LLP
725 Twelfth St. N.W.
Washington, DC 20005

Dane H. Butswinkas
Email: dbutswinkas@wc.com
Joseph M. Terry
Email: jterry@wc.com


WILLIAMS & CONNOLLY LLP
650 Fifth Avenue
Suite 1500
New York, NY 10019


ATTORNEY(S) FOR DEFENDANT MALIA ZIMMERMAN:
David Stern
Email: david.stern@dechert.com
DECHERT LLP



5777172v1/015730
    Case 1:18-cv-02223-GBD-SN Document 104-6 Filed 01/31/20 Page 14 of 14



633 West 5th Street
Suite 4900
Los Angeles, CA 90071-2013

Katherine M. Wyman
Email: katherine.wyman@dechert.com
DECHERT LLP
1095 Avenue of the Americas
New York, New York 10036-6797


ATTORNEY(S) FOR DEFENDANT ED BUTOWSKY:
David B. Harrison
Email: dharrison@spiroharrison.com
SPIRO HARRISON
830 Morris Turnpike, 2nd Floor
Short Hills, NJ 07078



                                         s/ Elisha Barron_________________
                                         Elisha Barron




5777172v1/015730
Case 1:18-cv-02223-GBD-SN Document 104-7 Filed 01/31/20 Page 1 of 4




                  EXHIBIT 7
Case 1:18-cv-02223-GBD-SN Document 104-7 Filed 01/31/20 Page 2 of 4
Case 1:18-cv-02223-GBD-SN Document 104-7 Filed 01/31/20 Page 3 of 4
Case 1:18-cv-02223-GBD-SN Document 104-7 Filed 01/31/20 Page 4 of 4
